408 U.S. 914
92 S. Ct. 2507
33 L. Ed. 2d 326
Wilbert Montell BROWNv.State of OKLAHOMA.
No. 71-6535.
Supreme Court of the United States
June 26, 1972

The motion for leave to proceed in forma pauperis is granted.
The judgment is vacated and the case is remanded to the Court of Criminal Appeals of the State of Oklahoma for reconsideration in the light of Cohen v. California, 403 U.S. 15, 91 S. Ct. 1780, 29 L. Ed. 2d 284 (1971), and Gooding v. Wilson, 405 U.S. 518, 92 S. Ct. 1103, 31 L. Ed. 2d 408 (1972).
Mr. Justice POWELL, concurring in the result.
The statute involved in this case is considerably broader than the statute involved in Rosenfeld v. New Jersey, 408 U.S. 901, 92 S. Ct. 2479, 33 L. Ed. 2d 321, and it has not been given a narrowing construction by the Oklahoma courts. Moreover, the papers filed in this case indicate that the language for which appellant was prosecuted was used in a political meeting to which appellant had been invited to present the Black Panther viewpoint. In these circumstances language of the character charged might well have been anticipated by the audience.
These factors lead me to conclude that this case is significantly different from Rosenfeld v. New Jersey, supra. I therefore concur in the Court's disposition of this case.
Mr. Chief Justice BURGER, with whom Mr. Justice BLACKMUN and Mr. Justice REHNQUIST join, dissents; for dissenting opinion see 92 S. Ct. 2483.


1
Mr. Justice REHNQUIST, with whom THE CHIEF JUSTICE and Mr. Justice BLACKMUN, join, dissents; for dissenting opinion see 92 S. Ct. 2484.